79 N.Y.2d 982 (1992)
Robert D. Thoubboron et al., Appellants,
v.
New York State Department of Civil Service et al., Respondents.
Court of Appeals of the State of New York.
Argued March 24, 1992.
Decided April 30, 1992.
Peter R. Kehoe for appellants.
Robert Abrams, Attorney-General (Frank K. Walsh, Jerry Boone and Peter H. Schiff of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge SIMONS.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (175 AD2d 443).